Per Curiam.

This court finds that respondent violated the Disciplinary Rules indicated by the board. We also adopt its recommendation. Respondent is therefore ordered suspended from the practice of law in Ohio for one year. Respondent is further ordered to serve a two-year probationary period to begin on the date this suspension is terminated. Prior to readmission to the practice of law, respondent is further ordered to make full restitution.

Judgment accordingly.

Moyer, C.J., Sweeney, Locher, Holmes, Douglas, Wright and H. Brown, JJ., concur.